UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7568


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TERRY KERMIT JOHNSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees,  District  Judge.    (5:98-cr-00289-RKV-6;  5:03-cv-
00049-RLV)


Submitted:    December 11, 2008            Decided:   December 18, 2008


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terry Kermit Johnson, Appellant Pro Se.      Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Terry       Kermit   Johnson       seeks      to     appeal   the    district

court’s order denying his motion to reopen under Fed. R. Civ. P.

60(b)(4). ∗         The order is not appealable unless a circuit justice

or   judge     issues       a   certificate       of    appealability.             28    U.S.C.

§ 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 369 (4th

Cir.       2004).      A    certificate      of    appealability         will      not    issue

absent “a substantial showing of the denial of a constitutional

right.”        28 U.S.C. § 2253(c)(2) (2000).                       A prisoner satisfies

this       standard    by    demonstrating        that       reasonable      jurists      would

find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84      (4th     Cir.    2001).     We    have      independently         reviewed      the

record      and     conclude    that   Johnson         has    not    made    the   requisite

showing.          Accordingly, we deny a certificate of appealability

and dismiss the appeal.               We dispense with oral argument because

the facts and legal contentions are adequately presented in the


       ∗
       The underlying Rule 60(b) motion is Johnson’s sixth post-
judgment motion seeking reconsideration of the district court’s
July 2006 order denying relief on his 28 U.S.C. § 2255 (2000)
motion.



                                              2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3